Title: 16th.
From: Adams, John Quincy
To: 


       Dined at Mr. White’s. His Son and Mr. Soughton with their Ladies, were there. Spent all the afternoon; and when I return’d home, I found, B. Duncan, and her two Brothers with, our sweet Nancy, who play’d with James, as amiably and as innocently, as if they were both in their first or second lustre. Betsey was reading, the Night Thoughts, and I recommended to her perusal the 5th and 6th. Satires of the Love of fame the universal Passion. Mr. and Mrs. Shaw went over in the afternoon, and paid the wedding visit to Mrs. Allen, who is in high spirits, as indeed she well may be for if Expectation makes the blessing dear she has had enough of it. Mr. Porter spent the Evening with Mr. Shaw.
      